Gilbert, J.
This was r suit to enjoin the taking of sand from the property of the petitioner, and for a recovery of damages for the sand already taken and carried away, alleged to be unauthorized and a willful trespass. The defendant denied every material allegation as to the taking and- as to the willful and unauthorized intent. The jury returned a verdict in favor of the petitioner for a permanent injunction, and for damages in a specified amount. The petitioner moved for a new trial on the ground that so much of the verdict as awards to the plaintiff damages is contrary to law, contrary to. evidence, contrary to the principles of justice and equity, and “is so grossly inadequate as to suggest prejudice and unfairness on the part of the jury.” The motion was overruled, and the exception is to that judgment. The finding of the jury was for the petitioner. The complaint is restricted to the inadequacy of the amount of damages awarded. Though the evidence is conflicting, the verdict was authorized.

Judgment affirmed.


All the Justices concur.